Citation Nr: 1015293	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-16 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
bilateral hearing loss and tinnitus.  He contends that he was 
exposed to loud noise during service and that the noise 
exposure caused his hearing loss and tinnitus.  His awards 
include the Combat Infantryman Badge, and thus the Board 
concedes that he was exposed to combat noise during service.

The Veteran has been afforded two VA examinations.  In June 
2007 the examiner stated that it was not possible to 
attribute the cause of the Veteran's tinnitus to military 
service without resorting to speculation.  He went on to 
state there was a less than 50 percent probability that the 
noise exposure from military service caused the Veteran's 
tinnitus.  An addendum to that opinion dated in September 
2007 stated that it was not possible to rule in hearing loss 
from combat noise exposure based on only the evidence of 
noise in combat without objective substantiation of hearing 
loss at discharge or within one year of discharge unless 
there was a greater than 50 percent probability that the 
combat noise exposure was the cause instead of other possible 
causes of the Veteran's hearing loss.  He stated he could not 
resolve the issue of causation of hearing loss without resort 
to mere speculation.

The Veteran's second examination was in March 2008.  The 
examiner stated that it was not possible to attribute the 
cause of the Veteran's tinnitus to military service as there 
was no hearing loss and tinnitus on the initial audiogram 
after service.  There was a less than 50 percent probability 
that noise exposure from military service caused the 
Veteran's tinnitus.  Because there was no objective evidence 
of hearing loss at discharge, the examiner could not state 
with greater than 50 percent probability that the Veteran's 
tinnitus and hearing loss were sustained during military 
service.  

The Board notes that once VA undertakes the effort to provide 
an examination when developing a service-connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  In this case the examination is 
inadequate because the examiners failed to state an opinion 
on the etiology of the Veteran's hearing loss and tinnitus.  
Also, the examiners misstate the standard necessary to obtain 
service connection indicating that there is not more than a 
50 percent probability the Veteran's conditions were caused 
by service.  To receive service connection the Veteran need 
not exceed a 50 percent probability.  It needs only be as 
likely as not (a 50 percent probability) that the condition 
was caused by service.  On remand the Veteran should be 
afforded an audiology examination to determine, based on the 
information available in the claims file, whether his hearing 
loss and tinnitus are associated with his active service 
including exposure to combat noise.  

Additionally the Veteran submitted a record from Hearing 
Services dated in July 2009.  This record contains a note 
stating that "[w]e feel that it's a noise induced hearing 
loss probably from the service."  The notation was signed 
but the name is not legible.  On remand, the Veteran should 
be asked to supply further explanation regarding this opinion 
including who provided the treatment and the rationale for 
the opinion.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Ask the Veteran to submit additional 
information regarding the Hearing Services 
treatment records.  The Veteran should 
identify the doctor that conducted the 
examination and that doctor should be 
asked to further explain his or her 
opinion that the Veteran's hearing loss is 
related to service. 
 
2.  Refer the Veteran's claims file to a 
physician for the purpose of determining 
the etiology of the Veteran's hearing loss 
and tinnitus.  The physician should review 
the Veteran's claim file and state that 
such has been done in the report.  The 
physician should conduct all necessary 
tests including an audiology examination.

The physician should state whether hearing 
loss and tinnitus were at least as likely 
as not (that is, at least a 50-50 degree 
of probability) incurred during active 
military service or within one year of the 
Veteran's active military service.

The physician should give a complete 
rationale for all opinions and 
conclusions.  The rationale should be 
based on the examination findings, 
historical records including lay 
statements and treatment records, and 
medical principles.

2.  After the foregoing, the AMC should 
review the Veteran's claim.  If the 
determination is adverse to the Veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


